*570MEMORANDUM **
Pilipus Santoso and his wife, Zussan Miesje Moniaga, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that petitioners’ experiences did not constitute past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). In addition, petitioners failed to demonstrate a well-founded fear of future persecution because, although they are members of a disfavored group, they did not demonstrate the requisite individualized risk of persecution. Cf Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004). Substantial evidence further supports the IJ’s well-founded fear finding because petitioners’ similarly situated family members continue to live in Indonesia without harm. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir .2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.